
	

113 SRES 13 ATS: Congratulating the members of Delta Sigma Theta Sorority, Inc. for 100 years of service to communities throughout the United States and the world, and commending Delta Sigma Theta Sorority, Inc. for its promotion of sisterhood, scholarship, and service.
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 13
		IN THE SENATE OF THE UNITED STATES
		
			January 24
			 (legislative day, January 3), 2013
			Mr. Brown (for himself,
			 Mr. Leahy, Mr.
			 Cochran, Mr. Cornyn,
			 Ms. Mikulski, Mr. Cardin, Ms.
			 Landrieu, Mr. Menendez,
			 Mr. Warner, Mrs. Gillibrand, Mr.
			 Nelson, Mr. Portman, and
			 Mrs. Hagan) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			January 30, 2013
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating the members of Delta Sigma
		  Theta Sorority, Inc. for 100 years of service to communities throughout the
		  United States and the world, and commending Delta Sigma Theta Sorority, Inc.
		  for its promotion of sisterhood, scholarship, and service.
	
	
		Whereas, on January 13, 1913, Delta Sigma Theta Sorority,
			 Inc. was founded at Howard University in the District of Columbia by Osceola
			 Macarthy Adams, Marguerite Young Alexander, Winona Cargile Alexander, Ethel
			 Cuff Black, Bertha Pitts Campbell, Zephyr Chisom Carter, Edna Brown Coleman,
			 Jessie McGuire Dent, Frederica Chase Dodd, Myra Davis Hemmings, Olive Jones,
			 Jimmie Bugg Middleton, Pauline Oberdorfer Minor, Vashti Turley Murphy, Naomi
			 Sewell Richardson, Mamie Reddy Rose, Eliza Pearl Shippen, Florence Letcher
			 Toms, Ethel Carr Watson, Wertie Blackwell Weaver, Madree Penn White, and Edith
			 Motte Young;
		Whereas, on January 13, 2013, Delta Sigma Theta Sorority,
			 Inc. celebrated 100 years of thoughtful service to and conscientious leadership
			 in communities throughout the United States and the world in diverse fields
			 relating to public service and the organization’s five-point programmatic
			 thrust: economic development, educational development, international awareness
			 and involvement, physical and mental health, and political awareness and
			 involvement;
		Whereas, in March 1913, the founders of Delta Sigma Theta
			 Sorority, Inc. participated in the Women’s Suffrage March in the District of
			 Columbia, the sorority’s first public act;
		Whereas, in its infancy, Delta Sigma Theta Sorority, Inc.
			 established its Beta chapter at Wilberforce University in Wilberforce, Ohio,
			 its Gamma chapter at the University of Pennsylvania in Philadelphia,
			 Pennsylvania, its Delta chapter at the University of Iowa in Iowa City, Iowa,
			 and its Epsilon chapter at the Ohio State University in Columbus, Ohio;
		Whereas Delta Sigma Theta Sorority, Inc. has more than 900
			 chapters in the United States, England, Japan, Germany, the Virgin Islands,
			 Bermuda, the Bahamas, and South Korea;
		Whereas the women of Delta Sigma Theta Sorority, Inc. have
			 distinguished themselves in the endeavor for civil rights, including Mary
			 McLeod Bethune, Fannie Lou Hamer, Betty Shabazz, Lena Horne, and Dorothy Irene
			 Height;
		Whereas the women of Delta Sigma Theta Sorority, Inc. have
			 distinguished themselves as public servants, including—
			(1)Stephanie
			 Tubbs-Jones, a Member of the House of Representatives from Ohio;
			(2)Marcia Fudge, a
			 Member of the House of Representatives from Ohio;
			(3)Joyce Beatty, a
			 Member of the House of Representatives from Ohio;
			(4)Carrie P. Meek, a
			 Member of the House of Representatives from Florida;
			(5)Shirley Chisholm,
			 the first African-American woman elected to Congress and the first
			 African-American and woman to run as a major party candidate for President of
			 the United States;
			(6)Barbara Jordan,
			 the first African-American woman from the South to serve in the House of
			 Representatives;
			(7)Carol Mosley
			 Braun, the first and only African-American woman elected to the Senate;
			(8)Mary Church
			 Terrell, a founder of the National Association for the Advancement of Colored
			 People and an adviser to the Republican National Committee and the Herbert
			 Hoover presidential campaign;
			(9)Jewel Stradford
			 LaFontant, United States Representative to the United Nations and the first
			 female Deputy Solicitor General of the United States in the administration of
			 President Richard M. Nixon, later serving as the United States Coordinator for
			 Refugee Affairs and Ambassador-at-Large in the administration of President
			 George H.W. Bush;
			(10)Patricia Roberts
			 Harris, the first African-American woman to serve as an Ambassador of the
			 United States, later serving as Secretary of Housing and Urban Development and
			 Secretary of Health and Human Services under President Jimmy Carter;
			(11)The Honorable
			 Ann Claire Williams, the first African-American woman appointed to the United
			 States District Court for the North District of Illinois in 1985 by President
			 Ronald Reagan, the first African-American appointed to the United States Court
			 of Appeals for the Seventh Circuit in 1999 by President William J. Clinton, and
			 the third African-American woman to serve as a judge on a United States Court
			 of Appeals;
			(12)Alexis Herman,
			 Secretary of Labor under President William J. Clinton; and
			(13)Regina Benjamin,
			 the 18th Surgeon General of the United States, serving in the administration of
			 President Barack Obama; and
			Whereas Delta Sigma Theta Sorority, Inc. commemorated its
			 history and promoted service during its centennial celebration, January 11
			 through January 13, 2013, in the District of Columbia: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)congratulates
			 Delta Sigma Theta Sorority, Inc. for 100 years of service to communities
			 throughout the United States and the world; and
			(2)commends Delta
			 Sigma Theta Sorority, Inc. for its promotion of sisterhood, scholarship, and
			 service.
			
